DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-6, 8-10, and 12-16 have been amended, and claims 17-22 have been added; as a result, claims 1, 3-10, and 12-22 are pending in the present application, with claims 1, 9, and 10 being independent.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 November 2020 and 12 January 2022 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 14, filed 21 June 2022, with respect to the objections to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objections to the claims has been withdrawn. 
Applicant’s arguments, see page 14, filed 21 June 2022, with respect to the objections to the drawings, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 
Applicant’s arguments, see page 15, filed 21 June 2022, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, 3-10, and 12-16, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1, 3-10, and 12-16 have been maintained. 
With respect to claim 1, applicant’s arguments/amendments addressed points a and c-e.  With respect to point b), the scope of the term reflector is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure. While applicant argues that in light of paragraph 52, a person of ordinary skill in the art by the effective filing date would have understood “the meets and bounds of the claimed ‘reflector’”, paragraph 52 does not appear to clarify the scope of a reflector. The paragraph uses a reflector in the last sentence. Is a reflector a specialized type of wireless hardware that is being simulated? Is it related to the device/software Reflector used for mirroring a signal? With respect to point f) it remains unclear as to the relationship between the real wireless device, the virtual wireless device, and the augmented reality image. It would seem from paragraphs 35, 52, and 73 that the user positions/simulates the wireless device performance at different points in a desired space or range and makes adjustments to the position of the wireless device to obtain a desired wireless signal coverage for a given area. 
Claims 9 and 10 recite substantially similar limitations as to those of claim 1 and are also rejected using substantially similar rationale as to that of claim 1.
Claims depending thereon do not cure the noted deficiency 
With respect to claims 4-6, 8, and 13-16, applicant’s arguments/amendments have addressed each of the points set forth. 
With respect to claim 12, after taking into consideration applicant’s arguments/remarks, it remains unclear as to what is meant by the capturing apparatus and display apparatus having a common component configured to display the augmented reality image or a mutually independent component respectively configured to display the augmented reality image. Paragraph 61, which is the corresponding support for said claimed limitation, does not appear to provide examples that would aid one of ordinary skill in the art to understand the scope of the common component or mutually independent component with respect to a camera and display. Is the claim attempting to set forth that camera/display can have the same display (e.g., as being integrated into the same device) or have different displays (e.g., as being integrated into two devices, each having their own display)? The examiner respectfully requests the applicant clarify the scope of the claim language.
Claim Interpretation
Capturing apparatus is being interpreted as a device that obtains sensing data by sensing the real world, see paragraph 60 of the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an environment capturing module, a setting module, a wireless signal simulating module, and an augmenting module in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-10, and 12-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming a three-dimensional virtual representation of an environment; determining a parameter related to a virtual wireless device, the virtual wireless device being a virtual wireless signal source or a reflector; simulating virtual wireless signal coverage in the three-dimensional virtual representation according to the parameter and a position of the virtual wireless device in the three-dimensional virtual representation; generating an augmented reality image of the environment for display, the augmented reality image including the virtual wireless device and a marker representing the virtual wireless signal coverage; and adjusting a position of a real wireless device in the environment based on the augmented reality image displayed.
a reflector – the scope of the term reflector is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure. Is it a specialized type of wireless hardware that is being simulated? Is it related to the device/software Reflector used for mirroring a signal? 
It is not immediately clear from the claim language itself or when interpreted in light of the corresponding disclosure the relationship between the real wireless device, virtual wireless device, and the augmented reality image. It would seem from paragraphs 35, 52, and 73 that the user positions/simulates the wireless device performance at different points in a desired space or range and makes adjustments to the position of the wireless device to obtain a desired wireless signal coverage for a given area. Does the real wireless device correspond to the virtual wireless device and is placed at a position corresponding to the position virtual wireless device?  Is the position of the real wireless device subsequently adjusted based on the wireless device position in the AR image (to adjust the position of an item, the item would need to be placed/positioned).
The examiner respectfully requests the applicant clarify the scope of the claim language.
Claims 9 and 10 recite substantially similar limitations as to those of claim 1 and are also rejected using substantially similar rationale as to that of claim 1.
Claims depending thereon do not cure the noted deficiency and are also rejected using substantially similar rational as to that as the claims from which they depend. 
Claim 12 recites “wherein the capturing apparatus and the display apparatus have a common component configured to display the augmented reality image; or each of the capturing apparatus and the display apparatus have a mutually independent component configured to display the augmented reality image.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure what is meant by the capturing apparatus and display apparatus having a common component configured to display the augmented reality image or a mutually independent component respectively configured to display the augmented reality image. Paragraph 61, which is the corresponding support for said claimed limitation, does not appear to provide examples that would aid one of ordinary skill in the art to understand the scope of the common component or mutually independent component with respect to a camera and display. Is the claim attempting to set forth that camera/display can have the same display (e.g., as being integrated into the same device) or have different displays (e.g., as being integrated into two devices, each having their own display)? The examiner respectfully requests the applicant clarify the scope of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 8, 15-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US PG Publication 2020/0068413, hereinafter “Hadley”) in view of Mulé et al. (US PG Publication 2014/005490, hereinafter, “Mulé”) in further view of Kennedy, JR (US PG Publication 2004/0132466, hereinafter “Kennedy”).
Hadley teaches an augmented reality method for simulating a wireless signal, the augmented reality method comprising (The end-user is expected to be able to run software on their AR or VR implement that will serve as the platform to interface with predictive Wi-Fi design applications, or at least allow the end-user to access a database of floorplans that have Wi-Fi design parameters implemented, and EM emitters placed, see paragraph 17.): 
forming a three-dimensional virtual representation of an environment (A three-dimensional floorplan of an environment can be loaded, see for instance, paragraphs 18, 19, 31-33, fig. 3, and claims 11 and 12); 
determining a parameter related to a virtual wireless device, the virtual wireless device being a virtual wireless signal source or a reflector (The EM signal can be simulated and visualized, see paragraph 45. The software may prompt the end-user to specify the parameters based on which the signal will be projected to either their AR or VR implement to display; see paragraph 45. The user can manipulate the position of an added EMR emitter, see paragraphs 26 and 27. Active synchronization will take place between the Emitter controller, the cloud-based database, and the VR/AR implementation, which consists of data regarding, but not limited to emitter transmit and receive power, user capacity, active connections to the emitters, the type of spectrum, industry specific regulations, the make and model of the emitters, etc, see for instance, paragraph 29. The user may be able to pull data from individual virtual emitters, when they have real world counterparts, see paragraph 27. The potential capabilities of a given emitter selected by the end-user, include, but are not limited to, capacity, range, power, and the nature of the emission by an EM emitter, see paragraphs 32 and 34.); 
simulating virtual wireless signal coverage in the three-dimensional virtual representation according to the parameter and a position of the virtual wireless device in the three-dimensional virtual representation (After the end-user has defined the parameters from within the software of the AR/VR implementation,…, the AR/VR implementation will then be able to project the calibrated and initialized signal coverage map onto and within the chosen AR/VR implementation, see paragraph 21. The end-user is also able to interact with elements that are present within the simulation, and the end-user is able to add, remove, or modify virtual elements, see paragraph 22. The user is able to pull data from individual virtual EMR emitters, when they have real world counterparts and can move, add, change, or delete environmental element characteristics and virtual EMR emitters, see paragraph 26. Fig. 3 is a conceptualized rendering of an isometric view of simulated EMR in an environment in accordance with an implementation, see paragraph 31 and fig. 3); 
generating an augmented reality image of the environment for display, the augmented reality image including the virtual wireless device and a marker representing the virtual wireless signal coverage (see for instance, figs 3 and 4.  Fig. 3A, elements 308, 306 and 314. Augmented reality can include technology that superimposes a computer-generated image on a user’s view of the real world, thus providing a composite view, see paragraph 35. The floorplan and coverage areas can be displayed using different types of devices, such as an AR or VR to view the projection of EM signal, see paragraph 33 and fig. 3. The end-user may manipulate elements contained within the projection of AR, see paragraph 58); and 
adjusting a position of a real wireless device in the environment based on the augmented reality image.
Hadley does not appear to recite adjusting a position of a real wireless device in the environment based on the augmented reality image.
In the same art of augmented reality, Mulé teaches overlaying wireless signal/service coverage onto a real view in an augmented reality image, such as to overlay the oriented rectangular data depiction with mobile device camera view, matching orientation and location of the two images, see for instance, paragraphs 21 and 29 and fig. 2. Augmented reality view is shown to include a reality view augmented with service coverage information, which may overlay the reality view in order to visually represent selectable service metrics, such as RSSI and download speed, see for instance, paragraph 21 and figs. 2A and 2B. The service coverage information is shown to be visually represented using a color coding scheme that identifies signaling strength variances (or other selectable service metrics) for a particular access point relative to a position of the mobile device, see paragraph 21. The color-coded grids of fig. 3 are shown to be overlaid relative to a street map, which may be an electronic representation of a geographical area proximate to each of the wireless access points, see paragraph 23. The mobile device may include an imaging element capable of adjusting the viewing angle, see paragraph 26. The augmented reality (AR) view can be used to display wireless signal strength information, however, other types of service information can be displayed, see for instance, paragraph 32. Customization of the AR views may be based on the field of view of the subscriber and the radio technology used: Wi-Fi coverage is shorter than HSPA based on a location of an antenna and representation of the field of view is based on the radio technology and the collected subscriber data for that technology, see for instance, paragraph 37. 
It would have been obvious to one of ordinary skill in the art having the teachings of Hadley and Mulé in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Mulé into Hadley’s wireless planning system, as displaying different metrics using augmented reality and for the augmented reality device to have a camera to capture the real view, such as described by Mulé was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hadley. 
The modification of Hadley with Mulé would have explicitly allowed the augmented reality device of Hadley to have a camera and for overlaying the simulation results onto a view of the environment.  
The motivation for combining Hadley with Mulé would have been to use known augmented reality techniques, improve the user experience, and enhance functionality, see for instance, Mulé, paragraph 3.
Hadley in view of Mulé do not appear to teach adjusting a position of a real wireless device in the environment based on the augmented reality image.
In the same art of wireless planning, Kennedy teaches that standard practice in the (wireless carrier) industry is to design the location network overlay system with a planning tool that will predict performance based on where the LMUs (location management units) are located, see paragraph 41. A planning tool methodology for selecting LMU locations from a set of available base station locations from each of the carriers in a geographic area serviced by the sharing of wireless communication overlay system is shown in fig. 4. The modeling may take into account factors such as mobile station transmitter power, radio frequency propagation, topology, and LMU locations, see paragraph 45. The planning tool determines the operational performance of each of the candidate LMU location sets over the geographic area for each of the carriers and then compares the simulated operational performances of the candidate LMU location sets and selects the candidate LMU set with the optimal simulated operation performance as the location to place the LMUs,, see paragraph 45. If the performance parameter is acceptable, LMUs may be physically located at the LMU location, see paragraph 48.  
It would have been obvious to one of ordinary skill in the art having the teachings of Hadley, Mulé, and Kennedy in front of them before the effective filing date of the claimed invention to incorporate wireless planning and device placement as taught by Kennedy into Hadley’s wireless planning system, as using a wireless planning tool to determine an optimal location to place a physical device, such as described by Kennedy was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hadley and Mulé. 
The modification of Hadley and Mulé with Kennedy would have explicitly allowed adjusting a position of a real wireless device in the environment based on the augmented reality image.  
The motivation for combining Hadley and Mulé with Kennedy would have been one way to utilize the wireless planning of Hadley, improve the user experience, and enhance functionality, see for instance, Kennedy, paragraph 19.
Regarding claim 3, Hadley in view of Mulé in further view of Kennedy teach the augmented reality method of claim 1 and further teach wherein the parameter comprises at least one of a frequency, an antenna type, or an antenna gain of the virtual wireless signal source (The parameter can be specified by the end-user, see for instance, Hadley, paragraph 45. Active synchronization will take place between the Emitter controller, the cloud-based database, and the VR/AR implementation, which consists of data regarding, but not limited to emitter transmit and receive power, user capacity, active connections to the emitters, the type of spectrum, industry specific regulations (e.g., IEEE 802.11a/b/g/n/ac), the make and model of the emitters, etc, see for instance, Hadley, paragraph 29. The user may be able to pull data from individual virtual emitters, when they have real world counterparts, see Hadley, paragraph 27. The potential capabilities of a given emitter selected by the end-user, include, but are not limited to, capacity, range, power, specific regulations (e.g., IEEE 802.11a/b/g/n/ac), the make and model of the emitter, and the nature of the emission by an EM emitter, see Hadley, paragraphs 32 and 34. The modeling may take into account factors such as mobile station transmitter power, radio frequency propagation, topology, and LMU locations, see Kennedy, paragraph 45. The types of host antenna system band coverage is considered, see Kennedy, paragraphs 38, 40, and 43). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 4, Hadley in view of Mulé in further view of Kennedy teach the augmented reality method of claim 1 and further teach wherein the marker includes one of: a pattern of the virtual wireless signal coverage on a ground of the environment in the augmented reality image; the pattern of the virtual wireless signal coverage on a photo of the environment in the augmented reality image; or a plurality of markers corresponding to a respective virtual wireless signal coverage of each of the a plurality of areas of the environment, the virtual wireless signal coverage including the respective virtual wireless signal coverage of each of the plurality of areas (The marker can include for instance, a pattern of the wireless signal coverage on a ground of the environment and on a photo of the environment in the augmented reality image, see for instance, Hadley, paragraphs 31-36 and figs 3 and 4 and Mulé, figs. 2, 3, and 9). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 7, Hadley in view of Mulé in further view of Kennedy teach the non-transitory computer-readable storage medium and further teach storing a computer instruction that, when executed by a processor, causes the processor to perform the augmented reality method of claim 1 (see for instance, Hadley, paragraphs 17, 33 and claim 16, and Mulé, paragraph 17). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 8, Hadley in view of Mulé in further view of Kennedy teach the non-transitory computer-readable storage medium of claim 7, wherein the determining the parameter determines the parameter according to an input of a user (The parameter can be specified by the end-user, see for instance, Hadley, paragraph 45). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 15, Hadley in view of Mulé in further view of Kennedy teach a non-transitory computer-readable storage medium, storing a computer instruction that, when executed by a processor, causes the processor to perform the augmented reality method of claim 3 (see for instance, Hadley, paragraphs 17, 33 and claim 16, and Mulé, paragraph 17). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 16, Hadley in view of Mulé in further view of Kennedy teach the non-transitory computer-readable storage medium of claim 15, and further teach wherein the determining the parameter determines the parameter according to an input of a user (The parameter can be specified by the end-user, see for instance, Hadley, paragraph 45). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 17, Hadley in view of Mulé in further view of Kennedy teach the augmented reality method of claim 1, and further teach wherein the simulating comprises: calculating a respective signal power level of each respective coordinate among a plurality of coordinates in the three-dimensional virtual representation based on a path loss value and a distance between the respective coordinate and the position of the virtual wireless device, the path loss value being based on the parameter (The floorplan can be shozn with emitter signals…coverage area can be visualized by several visual cues, for example, the coverage area can be shown using lines and dots, see Hadley, paragraph 32. The potential capabilities of a given emitter selected by the end-user as related to this disclosure include, but are not limited to, capacity, power, and the nature of the emission by an EM emitter, see Hadley, paragraphs 32 and 34 and fig. 3. Data/signal metrics includes power output and signal strength, see Hadley, paragraphs 49 and 59 and Mulé, paragraph 20. The service coverage information is shown visually using a color coding scheme that identifies signaling strength variances (or other selectable service metrics) for a particular access point relative to a position, see Mulé, paragraphs 21-23 and figs. 2, 3, and 9). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 20, Hadley in view of Mulé in further view of Kennedy teach the augmented reality method of claim 4, wherein the marker includes one of the pattern of the virtual wireless signal coverage on the ground of the environment in the augmented reality image, or the pattern of the virtual wireless signal coverage on the photo in the augmented reality image; and a density of lines in the pattern of the virtual wireless signal coverage reflects a degree of signal coverage or signal strength corresponding to the virtual wireless signal coverage (The marker can include for instance, a pattern of the virtual wireless signal coverage on a ground of the environment and on a photo of the environment in the augmented reality image, see for instance, Hadley, paragraphs 31-36 and figs 3 and 4 and Mulé, figs. 2, 3, and 9). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 21, Hadley in view of Mulé in further view of Kennedy teach the augmented reality method of claim 4 and further teach wherein the marker includes the plurality of markers corresponding to a respective virtual wireless signal coverage of each of the plurality of areas, each of the plurality of markers reflecting a value of signal coverage or a value of signal strength corresponding to the virtual wireless signal coverage (see for instance, Hadley, paragraphs, 31-34 and fig. 3 and Mulé, paragraphs 21-24 and figs. 2, 3 and 9). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Regarding claim 22, Hadley in view of Mulé in further view of Kennedy teach the augmented reality method of claim 1 and further teach wherein the marker reflects a value of signal coverage or a value of signal strength corresponding to the virtual wireless signal coverage (see for instance, Hadley, paragraphs, 31-34 and fig. 3 and Mulé, paragraphs 21-24 and figs. 2, 3 and 9); and 
the adjusting the position of the real wireless device adjusts the position of the real wireless device in the environment based on the value of signal coverage or the value of signal strength (see for instance, Hadley, paragraphs, 31-34 and Kennedy, paragraphs 45-48. The planning tool determines the operational performance of each of the candidate LMU location sets over the geographic area for each of the carriers and then compares the simulated operational performances of the candidate LMU location sets and selects the candidate LMU set with the optimal simulated operation performance as the location to place the LMUs,, see Kennedy, paragraph 45. If the performance parameter is acceptable, LMUs may be physically located at the LMU location, see Kennedy, paragraph 48.).The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 1.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US PG Publication 2020/0068413, hereinafter “Hadley”) in view of Mulé et al. (US PG Publication 2014/005490, hereinafter, “Mulé”) in further view of Kennedy, JR (US PG Publication 2004/0132466, hereinafter “Kennedy”), as applied to claim 1 above, in further view of Maciocci et al. (US PG Publication 2012/0249741, hereinafter “Maciocci”).
Regarding claim 5, Hadley in view of Mulé in further view of Kennedy teach the augmented reality method of claim 1, but do not teach wherein the forming the three-dimensional virtual representation comprises: capturing at least two images of a real environment using a camera, the at least two images being captured at respectively different angles and from different positions; and measuring depth information of each pixel in the at least two images by performing triangulation on a stereo image among the at least two images.
In the same art of augmented reality, Maciocci teaches capturing at least two images of a real environment using a camera, the at least two images being captured at respectively different angles and from different positions; and measuring depth information of each pixel in the at least two images by performing triangulation on a stereo image among the at least two images (The scene sensor may include stereo cameras, orientation sensors, and distance sensors, see for instance, paragraph 118. The scene sensor may use other distance measuring technologies to capture the distance of objects within the image, for example, triangulation of stereoscopic images, see paragraph 120.)
It would have been obvious to one of ordinary skill in the art having the teachings of Hadley, Mulé, Kennedy, and Maciocci in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Maciocci into Hadley’s wireless planning system, as having an augmented reality device with scene sensors, such as described by Maciocci was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hadley, Mulé, and Kennedy. 
The modification of Hadley, Mulé, and Kennedy with Maciocci would have allowed capturing at least two images of a real environment using a camera, the at least two images being captured at respectively different angles and from different positions; and measuring depth information of each pixel in the at least two images by performing triangulation on a stereo image among the at least two images.  
The motivation for combining Hadley, Mulé, and Kennedy with Maciocci would have been to known technology/techniques, improve the user experience, and enhance functionality, see for instance, Maciocci, paragraph 4.

Claim(s 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US PG Publication 2020/0068413, hereinafter “Hadley”) in view of Mulé et al. (US PG Publication 2014/005490, hereinafter, “Mulé”) in further view of Kennedy, JR (US PG Publication 2004/0132466, hereinafter “Kennedy”).
Regarding claim 9, Hadley teaches an augmented reality device for simulating a wireless signal, the augmented reality device (The end-user is expected to be able to run software on their AR or VR implement that will serve as the platform to interface with predictive Wi-Fi design applications, or at least allow the end-user to access a database of floorplans that have Wi-Fi design parameters implemented, and EM emitters placed, see paragraph 17) comprising: 
an environment capturing module configured to form a three-dimensional virtual representation of an environment (A three-dimensional floorplan of an environment can be loaded, see for instance, paragraphs 18, 19, 31-33, fig. 3, and claims 11 and 12);
a setting module configured to determine a parameter related to a virtual wireless device, the virtual wireless device being a virtual wireless signal source or a reflector (The EM signal can be simulated and visualized, see paragraph 45. The software may prompt the end-user to specify the parameters based on which the signal will be projected to either their AR or VR implement to display; see paragraph 45. The user can manipulate the position of an added EMR emitter, see paragraphs 26 and 27. Active synchronization will take place between the Emitter controller, the cloud-based database, and the VR/AR implementation, which consists of data regarding, but not limited to emitter transmit and receive power, user capacity, active connections to the emitters, the type of spectrum, industry specific regulations, the make and model of the emitters, etc, see for instance, paragraph 29. The user may be able to pull data from individual virtual emitters, when they have real world counterparts, see paragraph 27. The potential capabilities of a given emitter selected by the end-user, include, but are not limited to, capacity, range, power, and the nature of the emission by an EM emitter, see paragraphs 32 and 34);
a wireless signal simulating module configured to simulate virtual wireless signal coverage in the three-dimensional virtual representation according to the parameter and a position of the virtual wireless device in the three-dimensional virtual representation (After the end-user has defined the parameters from within the software of the AR/VR implementation,…, the AR/VR implementation will then be able to project the calibrated and initialized signal coverage map onto and within the chosen AR/VR implementation, see paragraph 21. The end-user is also able to interact with elements that are present within the simulation, and the end-user is able to add, remove, or modify virtual elements, see paragraph 22. The user is able to pull data from individual virtual EMR emitters, when they have real world counterparts and can move, add, change, or delete environmental element characteristics and virtual EMR emitters, see paragraph 26. Fig. 3 is a conceptualized rendering of an isometric view of simulated EMR in an environment in accordance with an implementation, see paragraph 31 and fig. 3); and
an augmenting module configured to generate an augmented reality image of the environment for display, the augmented reality image including the virtual wireless device and a marker representing the virtual wireless signal coverage, to serve as an augmented reality image for display (see for instance, figs 3 and 4.  Fig. 3A, elements 308, 306 and 314. Augmented reality can include technology that superimposes a computer-generated image on a user’s view of the real world, thus providing a composite view, see paragraph 35. The floorplan and coverage areas can be displayed using different types of devices, such as an AR or VR to view the projection of EM signal, see paragraph 33 and fig. 3. The end-user may manipulate elements contained within the projection of AR, see paragraph 58).
Hadley does not appear to explicitly teach the augmented reality system has a camera for capturing views of the real scene. 
In the same art of augmented reality, Mulé teaches overlaying wireless signal/service coverage onto a real view in an augmented reality image, such as to overlay the oriented rectangular data depiction with mobile device camera view, matching orientation and location of the two images, see for instance, paragraphs 21 and 29 and fig. 2. The service coverage information is shown to be visually represented using a color coding scheme that identifies signaling strength variances (or other selectable service metrics) for a particular access point relative to a position of the mobile device, see paragraph 21. The color-coded grids of fig. 3 are shown to be overlaid relative to a street map, which may be an electronic representation of a geographical area proximate to each of the wireless access points, see paragraph 23. 
It would have been obvious to one of ordinary skill in the art having the teachings of Hadley and Mulé in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Mulé into Hadley’s wireless planning system, as displaying different metrics using augmented reality and for the augmented reality device to have a camera to capture the real view, such as described by Mulé was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hadley. 
The modification of Hadley with Mulé would have explicitly allowed the augmented reality device of Hadley to have a camera and for overlaying the simulation results onto a view of the environment.  
The motivation for combining Hadley with Mulé would have been to use known augmented reality techniques, improve the user experience, and enhance functionality, see for instance, Mulé, paragraph 3.
Regarding claim 10, Hadley teaches an augmented reality device for simulating a wireless signal (The end-user is expected to be able to run software on their AR or VR implement that will serve as the platform to interface with predictive Wi-Fi design applications, or at least allow the end-user to access a database of floorplans that have Wi-Fi design parameters implemented, and EM emitters placed, see paragraph 17.), the augmented reality device comprising:  
a capturing apparatus configured to form a three-dimensional virtual representation of an environment (A three-dimensional floorplan of an environment can be loaded, see for instance, paragraphs 18, 19, 31-33, fig. 3, and claims 11 and 12); 
a display apparatus configured to display an augmented reality image (see for instance, paragraphs 17, 33 and claim 16);
a processor (see for instance, paragraphs 17, 33 and claim 16); and 
a non-transitory computer-readable storage medium storing a computer instruction, wherein the processor, is configured to execute the computer instruction to cause the augmented reality device to (see for instance, paragraphs 17, 33 and claim 16):
determine, according to an input of a user, a parameter related to a virtual wireless device according to an input of a user, the virtual wireless device being a virtual wireless signal source or a reflector(The EM signal can be simulated and visualized, see paragraph 45. The software may prompt the end-user to specify the parameters based on which the signal will be projected to either their AR or VR implement to display; see paragraph 45. The user can manipulate the position of an added EMR emitter, see paragraphs 26 and 27. Active synchronization will take place between the Emitter controller, the cloud-based database, and the VR/AR implementation, which consists of data regarding, but not limited to emitter transmit and receive power, user capacity, active connections to the emitters, the type of spectrum, industry specific regulations, the make and model of the emitters, etc, see for instance, paragraph 29. The user may be able to pull data from individual virtual emitters, when they have real world counterparts, see paragraph 27. The potential capabilities of a given emitter selected by the end-user, include, but are not limited to, capacity, range, power, and the nature of the emission by an EM emitter, see paragraphs 32 and 34), 
simulate virtual wireless signal coverage in the three-dimensional virtual representation of the environment according to the parameter and a position of the virtual wireless device in the three-dimensional virtual representation (After the end-user has defined the parameters from within the software of the AR/VR implementation,…, the AR/VR implementation will then be able to project the calibrated and initialized signal coverage map onto and within the chosen AR/VR implementation, see paragraph 21. The end-user is also able to interact with elements that are present within the simulation, and the end-user is able to add, remove, or modify virtual elements, see paragraph 22. The user is able to pull data from individual virtual EMR emitters, when they have real world counterparts and can move, add, change, or delete environmental element characteristics and virtual EMR emitters, see paragraph 26. Fig. 3 is a conceptualized rendering of an isometric view of simulated EMR in an environment in accordance with an implementation, see paragraph 31 and fig. 3), and
generate an augmented reality image of the environment, for display, the augmented reality image including the virtual wireless device and a marker representing the virtual wireless signal coverage (see for instance, figs 3 and 4.  Fig. 3A, elements 308, 306 and 314. Augmented reality can include technology that superimposes a computer-generated image on a user’s view of the real world, thus providing a composite view, see paragraph 35. The floorplan and coverage areas can be displayed using different types of devices, such as an AR or VR to view the projection of EM signal, see paragraph 33 and fig. 3. The end-user may manipulate elements contained within the projection of AR, see paragraph 58.
Hadley does not appear to explicitly teach the augmented reality system has a camera for capturing views of the real scene. 
In the same art of augmented reality, Mulé teaches overlaying wireless signal/service coverage onto a real view in an augmented reality image, such as to overlay the oriented rectangular data depiction with mobile device camera view, matching orientation and location of the two images, see for instance, paragraphs 21 and 29 and fig. 2. Augmented reality view is shown to include a reality view augmented with service coverage information, which may overlay the reality view in order to visually represent selectable service metrics, such as RSSI and download speed, see for instance, paragraph 21 and figs. 2A and 2B. The service coverage information is shown to be visually represented using a color coding scheme that identifies signaling strength variances (or other selectable service metrics) for a particular access point relative to a position of the mobile device, see paragraph 21. The color-coded grids of fig. 3 are shown to be overlaid relative to a street map, which may be an electronic representation of a geographical area proximate to each of the wireless access points, see paragraph 23. The mobile device may include an imaging element capable of adjusting the viewing angle, see paragraph 26. The augmented reality (AR) view can be used to display wireless signal strength information, however, other types of service information can be displayed, see for instance, paragraph 32. Customization of the AR views may be based on the field of view of the subscriber and the radio technology used: Wi-Fi coverage is shorter than HSPA based on a location of an antenna and representation of the field of view is based on the radio technology and the collected subscriber data for that technology, see for instance, paragraph 37.
It would have been obvious to one of ordinary skill in the art having the teachings of Hadley and Mulé in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Mulé into Hadley’s wireless planning system, as displaying different metrics using augmented reality and for the augmented reality device to have a camera to capture the real view, such as described by Mulé was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hadley. 
The modification of Hadley with Mulé would have explicitly allowed the augmented reality device of Hadley to have a camera and for overlaying the simulation results onto a view of the environment.  
The motivation for combining Hadley with Mulé would have been to use known augmented reality techniques, improve the user experience, and enhance functionality, see for instance, Mulé, paragraph 3.
Regarding claim 12, Hadley in view of Mulé teach the augmented reality device of claim 10 and further teach wherein the capturing apparatus and the display apparatus have a common component configured to display the augmented reality image; or each of the capturing apparatus and the display apparatus have a mutually independent component respectively configured to display the augmented reality image (The capturing apparatus and display apparatus can be integrated into the same device and share the same processor (or have separate processors) and display, see for instance, Hadley, paragraph 33 and Mulé, paragraphs 17 and figs. 2 and 9). The motivation to combine Hadley, Mulé, and Kennedy is the same as that which was set forth in claim 10.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (US PG Publication 2020/0068413, hereinafter “Hadley”) in view of Mulé et al. (US PG Publication 2014/005490, hereinafter, “Mulé”) in further view of Kennedy, JR (US PG Publication 2004/0132466, hereinafter “Kennedy”), as applied to claim 10 above, in further view of Maciocci et al. (US PG Publication 2012/0249741, hereinafter “Maciocci”)
Regarding claim 13, Hadley in view of Mulé teach the augmented reality device of claim 10, but do not teach wherein the capturing apparatus comprises includes a plurality of cameras, arranged to correspond to different positions and different shooting angles, or a first camera and an inertial sensor, the inertial sensor being configured to measure motion of the first camera apparatus during shooting;
wherein the processor is configured to execute the computer instruction to cause the augmented reality device to measure, based on a triangulation method of a stereo image, depth information of each pixel in at least two images by performing triangulation on a stereo image among the at least two images; and 
the capturing apparatus is configured to form the three-dimensional virtual representation based on the depth information and two-dimensional information comprised in the at least two images.
In the same art of augmented reality, Maciocci teaches the capturing apparatus comprises includes a plurality of cameras, arranged to correspond to different positions and different shooting angles, or a first camera and an inertial sensor, the inertial sensor being configured to measure motion of the first camera apparatus during shooting; wherein the processor is configured to execute the computer instruction to cause the augmented reality device to measure, based on a triangulation method of a stereo image, depth information of each pixel in at least two images by performing triangulation on a stereo image among the at least two images; and the capturing apparatus is configured to form the three-dimensional virtual representation based on the depth information and two-dimensional information comprised in the at least two images (The scene sensor may include stereo cameras, orientation sensors, and distance sensors, see for instance, paragraph 118. A stereo camera can generate image data that a processor can analyze to estimate distances to objects in the image through trigonometric analysis of stereo images, se paragraph 66. The scene sensor may use other distance measuring technologies to capture the distance of objects within the image, for example, triangulation of stereoscopic images, see paragraph 120. The stereo camera can capture three-dimensional video data, see paragraph 119. The processor stores spatial data in memory and builds a three-dimensional map of objects and surfaces within the vicinity of the device based on the captured video and the measured or calculated spatial data, see paragraph 112. The 3D map may be shared with other devices or uploaded to a server, see paragraph 112)
It would have been obvious to one of ordinary skill in the art having the teachings of Hadley, Mulé, Kennedy, and Maciocci in front of them before the effective filing date of the claimed invention to incorporate augmented reality as taught by Maciocci into Hadley’s wireless planning system, as having an augmented reality device with scene sensors, such as described by Maciocci was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Hadley, Mulé, and Kennedy. 
The modification of Hadley, Mulé, and Kennedy with Maciocci would have allowed the capturing apparatus to include a plurality of cameras, arranged to correspond to different positions and different shooting angles, or a first camera and an inertial sensor, the inertial sensor being configured to measure motion of the first camera apparatus during shooting; wherein the processor is configured to execute the computer instruction to cause the augmented reality device to measure, based on a triangulation method of a stereo image, depth information of each pixel in at least two images by performing triangulation on a stereo image among the at least two images; and the capturing apparatus is configured to form the three-dimensional virtual representation based on the depth information and two-dimensional information comprised in the at least two images.  
The motivation for combining Hadley, Mulé, and Kennedy with Maciocci would have been to known technology/techniques, improve the user experience, and enhance functionality, see for instance, Maciocci, paragraph 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2018/0139622 to Cornforth et al. teaches Enhanced Network Performance and/or Capability Information Related to Both a Mobile Communication Network and a User Equipment within the Mobile Communication Network. Cornforth further teaches visualizing network coverage based on for example, radio access technology, future implementations, network planning information, etc , see for instance, paragraphs 34, 43, 47, 61, and 116. 
US PG Publication to Lau teaches that simulations or test that characterize the wireless coverage within a given environment are often performed, see for instance, paragraphs and 33.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613